The following is an examiner’s statement of reasons for allowance:
A skilled artisan would not have reasonably expected that selection for 2-deoxylglucose resistance would produce glucokinase negative mutants of a galactose-fermenting Streptococcus thermophilus because direct selection strategies, such as using 2-deoxyglucose, would not be expected to work when them are multiple genes (i.e., glucokinase and at least one of the genes necessary for the glucuse-PTS) that would have to be mutated to produce resistance, because the probability of rare mutations occurring simultaneously in even two genes would be exceedingly low.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652